I agree that a married woman may be estopped by her representations, oral or written. But I cannot agree with the majority as to the character and attributes of the estoppel here involved or its effect upon the disposition of the case. When a married woman's capacity to contract is in question, the estoppel applicable, if any, is the ordinary equitable estoppel, and is effective only when her representations have been ignorantly relied upon to one's prejudice. This estoppel wholly differs from those involved in the cases cited by the majority, which are not based upon a representation at all, but wholly on a rule of commercial policy. Mrs. Bickford is not estopped unless the Bank relied upon her representation as to the character of her obligation in ignorance of its true character. An estoppel against her can only be set up to avert an injustice. No injustice can here result if the Bank knew that she signed only as surety for her husband — which the statute did not allow.
Thus it was held in First National Bank v. Rutter, 91 N.J. Law, 424, 104 A. 138, where a married woman signed a note reading on its face "Value received for my own use and benefit," that she was not estopped from asserting her disability, because the bank knew all the time that the above quoted words were false.
In Crumbaugh v. Postell, (Ky. App.) 49 S.W. 334, it was held that a married woman who signed a note for the debt of her husband adding to her signature the word "principal," was not estopped from asserting her statutory incapacity because Postell knew the facts and was not deceived. Indianapolis Brewing Co. v.Behnke, 41 Ind. App. 288, 81 N.E. 119, was a case like the one last referred to. A married woman signed a note with her husband adding the word "principal" to her signature. It was held that inasmuch as the plaintiff knew all the facts and so was not misled, there was no estoppel. See, also, Nott v. Thompson, *Page 177 35 S.C. 461, 14 S.E. 940; Bigelow on Estoppel, (6th ed.) 621. The cases cited by the majority to the effect that Mrs. Bickford is estopped by the form of the notes presuppose her capacity. Notwithstanding the form of the instrument coverture, infancy, insanity, or any other incapacity may be asserted in defense, unless an equitable estoppel prevents. The question whether the plaintiff knew when it took this paper that Mrs. Bickford was, in fact, a mere surety for her husband thereon, has not been litigated. It is quite apparent from what is shown by the record that she could, in another trial, produce evidence tending to show such knowledge. The case should not be finally disposed of here, but should be remanded for a retrial that she may not be cut off from making that showing. O'Boyle v. Parker-Young Co.,95 Vt. 58, 112 A. 385.
TAYLOR, J., concurs in this dissent.